871 F.2d 1088
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Russell O. LAISURE, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 88-1665.
United States Court of Appeals, Sixth Circuit.
Feb. 24, 1989.

1
W.D.Mich.


2
AFFIRMED.


3
Before BOYCE F. MARTIN, Jr. and RYAN, Circuit Judges, and JOHN W. POTTER, District Judge.*

ORDER

4
This Social Security disability benefits claimant, through counsel, appeals the district court's judgment which affirmed the Secretary's decision that he was not disabled.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


5
Mr. Laisure alleged that he became disabled as of August 1983, due to pain in his back and right arm.  The Secretary determined that he suffered from carpal tunnel syndrome, old C5-C6 radiculopathy, and low back pain, and was unable to perform his past work of saw operator or store clerk.  However, it was also determined that the medical evidence did not support the severity of claimant's subjective complaints of pain, and that he retained the capacity to perform light work except that involving lifting of more than twenty pounds or repetitive use of the right arm.  Claimant challenged this decision in the district court.  Both parties filed motions for summary judgment.  Claimant then moved to introduce new medical evidence regarding his hospitalization in November 1987.  The district court construed this as a motion to remand, which it denied based on lack of good cause.  Finding the Secretary's decision supported by substantial evidence, the district court denied plaintiff's motion for summary judgment, and entered judgment for the defendant.


6
Upon consideration, we affirm the disposition of this claim.  Judicial review of the Secretary's decisions is limited to determining whether the findings of fact are supported by substantial evidence.   Gaffney v. Bowen, 825 F.2d 98, 100 (6th Cir.1987) (per curiam).  The reviewing court may not resolve conflicting medical evidence or decide questions of credibility.   Garner v. Heckler, 745 F.2d 383, 387 (6th Cir.1984).  As substantial evidence in the record supports the Secretary's findings, summary judgment for the defendant was properly entered.  Furthermore, a remand on the basis of new evidence was correctly denied, as plaintiff did not establish the materiality of the evidence or good cause for the failure to present it to the Secretary.   See Oliver v. Secretary of Health and Human Services, 804 F.2d 964, 966 (6th Cir.1986).  The evidence concerned plaintiff's condition nearly two years after the expiration of his insured status, and no explanation was offered for the delay in performing these procedures which the hearing transcript indicates were contemplated in July 1986.


7
Accordingly, the district court's decision is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable John W. Potter, U.S. District Judge for the Northern District of Ohio, sitting by designation